Citation Nr: 1021817	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-11 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for fungal infection, 
bilateral feet.

2.  Entitlement to an increased rating for laceration, left 
foot, evaluated as 10 percent disabling prior to March 1, 
2007, and at zero percent disabling thereafter.

3.  Entitlement to an increased rating for fracture, right 
great toe with degenerative changes, evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and K.H.
ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1978 to 
August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing in March 2010.  A transcript of the 
hearing is of record.

The issue of a petition to reopen a previously denied claim 
of service connection for left leg injury (veins) being 
referred has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate the claim for the benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c), (d) (2009).

The Veteran testified at his hearing that he received 
treatment for a fungal infection of his feet from VA in New 
Iberia, Louisiana in 1983, the same year that he was 
discharged from service.  There are no records in the claims 
file from any VA Medical Center (VAMC) in Louisiana.  The 
Board notes that in the Veteran's prior claim for service 
connection denied in 1999, he did not report that he received 
treatment in 1983.  However, since the Veteran has now 
reported treatment in 1983, his other claims require a remand 
as discussed below, and affording the Veteran the benefit of 
the doubt, the Board finds that a remand with regard to his 
petition to reopen is necessary so that an attempt can be 
made to obtain VA treatment records from 1983.

The Board also finds that further development is needed on 
the Veteran's claims for increased ratings for laceration, 
left foot and fracture, right great toe with degenerative 
changes.  The Veteran was last afforded a VA examination for 
his claims in May 2006.  At his hearing, the Veteran 
specifically testified that he believed that his disabilities 
had increased in severity since the last examination. 

Considering that the Veteran has argued that his left foot 
and right toe disabilities have worsened, and the fact that 
the Veteran has not been afforded a comprehensive VA 
compensation and pension examination to assess the severity 
of his disabilities since May 2006, the Board finds that it 
is necessary to secure additional examinations to ascertain 
the Veteran's level of disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does 
not adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical 
records pertaining to the Veteran from 
Louisiana beginning in 1983.  In 
attempting to locate records, the 
agency of original jurisdiction (AOJ) 
should contact all the three medical 
centers in Louisiana:  Southeast 
Louisiana Veterans Health Care System, 
Alexandria VAMC, and Overton Brooks 
VAMC.  Any additional pertinent records 
identified by the Veteran during the 
course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
Veteran, and associated with the claims 
file.  If no records can be located, it 
should be so stated, in writing, for 
inclusion in the claims folder.  

2.  The AOJ should schedule the Veteran 
for a VA foot examination to determine 
the current level of disability 
attributable to the Veteran's left foot 
and right toe disabilities.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be 
incorporated into the examination and 
associated with the claims file.

a)  For the laceration, left foot, 
the examiner should describe all 
current manifestations associated 
with the Veteran's left foot scar.  
The examiner is requested to 
provide the location and size of 
all scars involved in the service-
connected laceration disability, 
as well as information regarding 
whether the scar(s) is deep, 
superficial, unstable, painful, or 
causes limited motion.  The 
examiner is also requested to 
comment on the overall limitation 
of function of the part affective 
by the scar disability, e.g. the 
left foot, to include any 
information regarding any 
limitation of motion of the left 
foot.  The examiner should provide 
findings necessary to apply the 
pertinent rating criteria.

b)  For the fracture, right great 
toe with degenerative changes, the 
examiner should opine as to 
whether the Veteran's disability 
is best described as "moderate," 
"moderately severe," or 
"severe."  The examiner should 
provide findings necessary to 
apply the pertinent rating 
criteria.

The AOJ should ensure that the 
examination report complies with this 
remand and answers the questions 
presented in the AOJ's examination 
request.  If any report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, 
could adversely affect his claim, to 
include denial.  See 38 C.F.R. § 3.655 
(2009).

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




